Stacy, C. J.,
after stating the case: We think the trial court incorrectly interpreted the contract of lease between the parties, and that the third issue should not have been submitted to the jury.
The case is distinguishable from Archibald v. Swaringen, 192 N. C., 756, 135 S. E., 849, in that, in the Archibald case, there was a subsequent parol agreement between the parties relative to certain minor repairs, and this was set up in the pleadings. But here, the contract is clear and unambiguous. There is no allegation of any subsequent parol agreement relative to repairing the demised premises which, as found by the jury, were rendered unfit for use as a department store by fire or other unavoidable causes. 16 R. C. L., 962 et seq.
New trial.